DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on February 7, 2018. It is noted, however, that applicant has not filed a certified copy of the DE 10 2018 102 764.8 application as required by 37 CFR 1.55.
The application was filed as a continuation of PCT, filed under 35 U.S.C. 111(a).  As per MPEP 1893.03 (b) :  
In a U.S. national application filed under 35 U.S.C. 111(a), the claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d). The certified copy of the foreign priority application must be provided to the Office by applicant within the time period set forth in 37 CFR 1.55(f), which is the later of four months from the actual filing date of the application or sixteen months from the prior foreign application, unless the requirements of 37 CFR 1.55(h) or 37 CFR 1.55(i) have been met. See MPEP § 1895.01.

The applicant should have provided the document or an access code for retrieval of the document.  As is clear from the ADS, the access code was not provided.  The applicant can submit  PTO/SB/38 (Request for USPTO to retrieve priority docs) along with a petition under 37 CFR 1.55(f) since the time limit for filing the priority document has already expired.
Drawings
The drawings were received on April 25, 2022.  These drawings are accepted.

Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious an electropneumatic brake system a first brake control module, a second brake control module, wherein the first brake control module and the second brake control module each comprise a first inlet port and a second inlet port, the first inlet port and the second inlet port being connected to a common inlet line of the first brake control module respectively the second brake control module, one first inlet port being connected to the first compressed air reservoir and the other first inlet port being connected to a second compressed air reservoir and the second inlet ports being connected to the backup compressed air reservoir, as recited in instant claim 3; or a second compressed air reservoir connected to the second brake control module is the backup compressed air reservoir for the first brake control module and the first compressed air reservoir connected to the first brake control module is the backup compressed air reservoir for the second brake control module, as recited in instant claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657